Terminal Disclaimer
	The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/829,287 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Newson on 1/10/2022.
The application has been amended as follows: 

	5. (Currently Amended) The self-propelled track drive module of claim 
	6. (Currently Amended) The self-propelled track drive module of claim 
	8. (Currently Amended) The self-propelled track drive module of claim 
	13. (Currently Amended) The system for transporting a patient of claim 
	14. (Currently Amended) The system for transporting a patient of claim 
	16. (Currently Amended) The system for transporting a patient of claim 
Notice of Allowance
	Claims 1-2, 5-10, and 13-20 are allowed. The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the 
	In regards to independent claims 1, 9 and 17, the prior art of Lambarth (US 20140265181) was used to teach the instant invention. Lambarth discloses a patient support with a base, deck and lift mechanism, along with a treaded track to transport a patient. The support can transition between two configurations: a cot and a chair. However, the prior art of Lambarth does not teach or disclose a power plant on either track unit wherein, the track drive units are capable of being independently used. Rather Lambarth only teaches a single power supply for driving the motor, wherein the power from a battery can drive the track assembly. 
	 Therefore, with the prior art of Lambarth failing to disclose the instant invention, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/11/2022